Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 23, 2016

                                      No. 04-16-00308-CV

                         IN THE INTEREST OF S.A.W., A CHILD,

                From the 216th Judicial District Court, Gillespie County, Texas
                                   Trial Court No. 12167
                       Honorable N. Keith Williams, Judge Presiding


                                         ORDER
        On September 1, 2016, appellant filed his appellant’s brief. Appellant’s brief violates
Texas Rule of Appellate Procedure 9.9 in that the documents, particularly the order and
reporter’s record, contained in the appendix attached to the brief have not been redacted to
protect the minor’s identity. See Tex. R. App. P. 9.9 (indicating sensitive data, such as the name
of any person who was a minor when the underlying suit was filed, may not be filed with the
court and must be redacted).

       We therefore ORDER that appellant’s brief is STRICKEN. We further ORDER
appellant to file an amended appellant’s brief in compliance with TRAP 9.9 on or before
October 3, 2016. Appellee’s brief will be due thirty days after the amended appellant’s brief is
filed.

       We order the clerk of this court to serve a copy of this order on all counsel.



                                                     _________________________________
                                                     Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of September, 2016.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court